645 N.W.2d 84 (2002)
In re Petition for DISCIPLINARY ACTION AGAINST Steven John UGGEN, an Attorney at Law of the State of Minnesota.
No. C5-01-1434.
Supreme Court of Minnesota.
June 11, 2002.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Steven John Uggen has committed professional misconduct warranting public discipline, namely, keeping a finder's fee rather than turning it over to the required parties and forging a stock certificate as collateral for a personal loan in violation of Minn. R. Prof. Conduct 8.4(c).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is indefinite suspension with no right to apply for reinstatement for at least six months and that the reinstatement hearing provided in Rule 18(a)-(d), RLPR, not be waived, and that respondent pay costs of $900 and disbursements under Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that respondent Steven John Uggen is indefinitely suspended from the practice of law with no right to apply for reinstatement for six months and that the reinstatement hearing provided in Rule 18(a)-(d), RLPR, is not waived. Respondent shall pay $900 in costs and disbursements under Rule 24, RLPR.
BY THE COURT
Paul H. Anderson
Paul H. Anderson

Associate Justice